Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 16-17is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIN et al. (US 2015/0340877 A1, hereinafter LIN).
                     
    PNG
    media_image1.png
    433
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    723
    621
    media_image2.png
    Greyscale
                                  

As per claim 1, LIN discloses a wireless charging method, comprising: 
determining a charging type of a wireless charger connected to a terminal (See Fig.5, Step#S512, discloses determining the charging protocol used by the charger using clock recovery method); 
adjusting a charging mode of the terminal to a charging mode matching the charging type of the wireless charger (See Fig.5, Step#514-1, 514-2 and 514-3, disclose adjusting the charging mode to WPC mode, PMA mode or A4WP mode); and 
charging the terminal by using the wireless charger (See Fig.4, Item#410, discloses a battery charger which provides charging to a battery of a device).



As per claim 17, LIN discloses an electronic device (See Par.20, discloses  the charge receiving device is a mobile device such as a phone), comprising a memory (See Fig.1, Item#105), a processor (See LIN, Fig.1, Item#110), and a computer program stored in the memory and executable on the processor, wherein the processor is configured to perform the method of claim 1 as discussed above through the computer program (See LIN, Par.22, discloses a controller and a non- volatile memory on which program is stored to be executed.

As per claim 6, LIN discloses a wireless charging device, comprising a processor  (See Fig.2, Item#110) and a memory for storing execution instructions that when executed by the processor cause the processor to perform steps (See Fig.2, Items#105 and Par.22) in following modules: 
a determination module (See Fig.2, Item#120, discloses a determination module), which is configured to determine a charging type of a wireless charger connected to a terminal (See Fig.5, Steps#512, discloses determining the type of the charger); 
an adjustment module, which is configured to adjust a charging mode of the terminal to a charging mode matching the charging type of the wireless charger (See Fig.2, Items#110 and 150, disclose a controller and a reconfigurable rectifier which is adjusted to adjust the charging mode); and 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN in view of GU (US 2016/0164334 A1, hereinafter GU).
As per claims 2 and 7, LIN discloses the wireless charging method of claims 1 and 6 as discussed above, however LIN does not disclose wherein determining the charging type of the wireless charger connected to the terminal comprises: sending a handshake signal to the wireless charger by using an A4WP communication system in the terminal; and determining the charging type of the wireless charger according to a response state of the wireless charger.
GU discloses a wireless charging device and method wherein determining the charging type of the wireless charger connected to the terminal comprises: sending a handshake signal to the wireless charger by using an A4WP communication system in the terminal; and determining the charging type of the wireless charger according to a response state of the wireless charger (See Pars.56-60, disclose the receiver generating a handshake signal to the charger and receiving a response from the charger, the receiver then controls the charging mode according to the response received from the charger).
LIN and GU are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LIN with that of GU by generating a handshake signal from the receiver to the charger for the benefit of selecting the most efficient charging mode.

As per claims 3 and 8, LIN and GU disclose the wireless charging method of claims 2 and 7, wherein before determining the charging type of the wireless charger connected to the terminal, the method further comprises one of the following: 


As per claim 4, LIN and GU disclose the wireless charging method of claim 2, wherein determining the charging type of the wireless charger according to the response state of the wireless charger comprises one of the following: in response to determining that a response message for the handshake signal returned by the wireless charger is received (See GU, Pars.56-60, disclose the receiver sending a handshake signal and detecting a response), determining the 

As per claim 5, LIN and GU disclose the wireless charging method of claim 2 as discussed above, even though LIN and GU do not disclose wherein after determining the charging type of the wireless charger as Qi or PMA, the method further comprises: turning off the A4WP communication system by outputting an enable signal (See LIN, Fig.514-1 and 514-2, disclose switching the charging mode to QI or PMA according to the charging mode detected). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LIN and GU such that the communication unit is turned off after handshake for the benefit of preserving power.

As per claim 9, LIN discloses a wirelessly chargeable terminal, comprising communication system (See Fig.2, Item#230) and a controller (See Fig.2, Item#110), the terminal is configured to determine a charging type of a wireless charger connected to the wirelessly chargeable terminal (See Fig.2, Item#120, discloses a determiner, also see Fig.5, Steps#512, 514-1 to 514-3 disclose determining the type of the charger); and the controller is connected to the communication system (See Fig.2, Items#120 and 110) and is configured to adjust, according to the charging type of the wireless charger, a charging mode of the wirelessly chargeable terminal to a charging mode matching the charging type of the wireless charger (See Fig.2, Item#150, discloses a reconfigurable rectifier which is controlled by the controller 110 to 
GU discloses a wireless charging device and method wherein determining the charging type of the wireless charger connected to the terminal comprises: sending a handshake signal to the wireless charger by using an A4WP communication system in the terminal; and determining the charging type of the wireless charger according to a response state of the wireless charger (See Pars.56-60, disclose the receiver generating a handshake signal to the charger and receiving a response from the charger, the receiver then controls the charging mode according to the response received from the charger).
LIN and GU are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LIN with that of GU by adding an A4WP communication device for the benefit of selecting the most efficient charging mode by receiving the charger type directly from the charger.

As per claims 10 and 15, LIN and GU disclose the wirelessly chargeable terminal of claim 9 as discussed above, further comprising a wireless charging receiving coil (See LIN, Fig.2, Item#238), a charging processing module (See Fig.2, Item#110) and a charging management Integrated Circuit (IC) (See Fig.2, Item#260), wherein the wireless charging receiving coil is connected to the wireless charger and is configured to receive an alternating-current electromagnetic inductive signal input by the wireless charger (See Fig.2, Items#228 and 
the charging processing module is connected to the wireless charging receiving coil and is configured to convert the alternating-current electromagnetic inductive signal into a direct-current voltage signal (See Fig.2, Item#150 and 110, disclose a reconfigurable rectifier controlled by a controller to convert the received AC into DC); and 
the charging management IC is connected to the charging processing module and is configured to charge a battery of the wirelessly chargeable terminal by using the direct-current voltage signal (See Fig.2, Item#260, discloses a DC-DC converter which receives the rectified output and converts it to an appropriate DC level to charge the battery, the use of the battery to provide power to the communication circuit is established by GU and the addition of a switch to disconnect the battery from the communication circuit after the handshake takes place would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the benefit of preserving the battery power).

As per claim 11, LIN and GU disclose the wirelessly chargeable terminal of claim 10 as discussed above, wherein the charging processing module comprises a first rectifier module (See Fig.4, Item#150) and an energy storage module (See Fig.4, Item#410, discloses a battery charger connected to a battery), wherein the first rectifier module is connected to the energy storage module and is configured to rectify the alternating-current electromagnetic inductive signal input by the wireless charger into the direct-current signal and charge the energy storage module by using the direct-current signal (See Fig.4, Item#150, discloses a rectifier which converts the AC into DC and provides it to the battery charger via DC-DC converter 260); and 


As per claim 12, LIN and GU disclose the wirelessly chargeable terminal of claim 11 as discussed above, wherein the charging processing module further comprises a first charging module corresponding to a charging mode Qi/PMA (See LIN, Fig.5, steps#514-1 and 514-2, disclose QI or PMA charging modes), wherein the first charging module comprises a first capacitor, a second capacitor (See Fig.2, Item#240) and a Qi/PMA wireless charging conversion unit (See Fig.2, Item#150, discloses a reconfigurable rectifier which is configured to be in QI or PMA mode), wherein the first capacitor is connected to the wireless charging receiving coil and the Qi/PMA wireless charging conversion unit (See Fig.2, Item#240, discloses the horizontal capacitor connected to coil 238 and rectifier 150), the second capacitor is connected to the first capacitor, the Qi/PMA wireless charging conversion unit and the first rectifier module (See Fig.2, Item#240, discloses the vertical capacitor connected to the horizontal capacitor and the rectifier which is also operated as the QI/PMA charging circuit), and the Qi/PMA wireless charging conversion unit is connected to the charging management IC (See Fig.2, Item#150 is connected to Item#260).

As per claims 13-14, LIN and GU disclose the wirelessly chargeable terminal of claim 12 as discussed above, wherein the charging processing module further comprises a second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/AHMED H OMAR/            Examiner, Art Unit 2859      

/EDWARD TSO/            Primary Examiner, Art Unit 2859